Citation Nr: 0826614	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for burial benefits.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  He died in August 2004.  The appellant is his sister 
who seeks reimbursement for payment of all his burial 
expenses on the basis that a service-connected disability 
caused or contributed to his death as well as service 
connection for the cause of the veteran's death.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The Board points out that after the veteran's death in August 
2004, the RO issued a rating decision in January 2005 in 
which it granted nonservice-connected pension benefits and a 
special monthly pension based on the need for aid and 
attendance, effective November 25, 2003. 


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in August 
2004 as a result of cardiac arrest due to or as a consequence 
of chronic obstructive pulmonary disease, coronary artery 
disease and chronic heart failure.

2.  At the time of his death, the veteran had not established 
service connection for any disabilities.

3.  The veteran's death was not due to or the result of any 
event, injury, or disease of service origin.

4.  The appellant, the veteran's sister, is not the veteran's 
spouse, child or parent for the purposes of DIC benefits 
pursuant to 38 U.S.C.A. § 1310.

5.  Competent medical evidence does not show that a service-
connected disability caused or contributed substantially or 
materially to cause his death.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the requirements for the 
appellant's recognition as a proper claimant (i.e., spouse, 
child, or parent) for the purpose of receiving death 
benefits.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.50, 3.57, 3.59, 3.102, 3.303, 3.312 (2007).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected disability that caused or 
contributed to the veteran's death are not met. 38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
United States Court of Veterans Appeals (Court) has held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  With respect to the appellant's claim for 
service connection for the cause of the veteran's death, VA 
is not required to meet the duty to notify or assist a 
claimant, where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefits.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 

With respect to her claim for service connection for burial 
benefits, VA has complied with the duty-to-notify provisions 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, an October 2005 
letter from the RO:  (1) informed the appellant of the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informed her of the information 
and evidence that VA would obtain and assist her in 
obtaining; (3) informed her of the information and evidence 
she was expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Nevertheless, since the Board concludes below that the 
preponderance of the evidence is against granting service 
connection for burial benefits, any question concerning any 
downstream elements of this claim is rendered moot.  So not 
receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if there is arguably any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the appellant.  The Board also notes that the 
appellant indicated that the veteran was in receipt of Social 
Security Administration (SSA) benefits.  However, a response 
from the SSA in March 2007 indicated that the veteran did not 
file for SSA disability benefits.  In April 2007, VA provided 
a formal finding concerning the inability to obtain his SSA 
records.  This memorandum determined that further attempts to 
obtain SSA records would be futile because SSA had indicated 
that the requested records do not exist as the veteran did 
not file for disability benefits.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant (or, here, the deceased veteran) 
had a disability, or persistent recurring symptoms of 
disability; (2) indicates the disability or symptoms may have 
been associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence the veteran had chronic 
lung or heart conditions while in service or within the 
applicable presumptive period after his discharge from the 
military.  In addition, the only evidence suggesting an 
etiological link between his death and his military service 
is unsubstantiated lay allegations by the appellant and 
several family members.  These statements are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant with her claim, and that no further action is 
necessary to meet the requirements of the VCAA.

II.  Service Connection for the Cause of the Veteran's 
Death

The appellant believes the veteran's death is attributable to 
his military service.  She is therefore seeking service 
connection for the cause of the veteran's death.  But because 
a sibling is not a valid claimant, the appellant's claim must 
be dismissed because she lacks standing.  

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse, child and parent of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
claimant qualifies as a "child" if he or she is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§ 2.57.  A claimant qualifies as a "spouse" if the person 
is of the opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  The term "parent" 
means the natural mother or father, mother or father through 
adoption, or a person who for a period of not less than 1 
year stood in the relationship of a parent to a veteran at 
any time before his or her entry into active service.  

Unfortunately, the record shows that the appellant, as the 
veteran's sister, does not satisfy any of the above criteria 
to qualify for death benefits under 38 U.S.C.A.  § 1310.  The 
Board therefore does not have jurisdiction to address the 
underlying merits of the claim for DIC.  The claim is 
therefore dismissed for lack of standing.

III.  Entitlement to Service-Connected Burial Benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.

Survivors of a veteran are entitled to burial allowances at 
differing rates when certain conditions are met.  
Specifically, if a veteran's death is the result of a 
service-connected disability, burial benefits in an amount 
not to exceed $2,000 may be paid.  38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600(a).  If a veteran's death is not the result 
of a service-connected disability, however, the Secretary, in 
the Secretary's discretion, having due regard to the 
circumstances in each case, may pay a sum not exceeding $300 
for funeral expenses of the deceased veteran and the expense 
of preparing the body and transporting it to the place of 
burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  In 
addition, if the eligible veteran was not buried in a 
national cemetery, an additional $300.00 is payable (for 
deaths after December 1, 2001, as in this case) for a plot 
allowance.  38 U.S.C.A. § 2303(b).

After the veteran's death, the RO awarded the appellant 
nonservice-connected pension benefits and a special monthly 
pension based on the need for aid and attendance.  As such, 
the appellant also was granted the basic burial allowance 
under 38 U.S.C.A. § 2302, for a non-service-connected cause 
of death.  The RO granted burial benefits in the amount of 
$600 ($300 for nonservice-connected burial and $300 for 
cemetery/plot interment) and separate burial benefits in the 
amount of $200 for transportation costs.  In conformity with 
the regulations, these burial benefits were paid directly to 
the funeral home that provided those services.  See 38 C.F.R. 
§ 3.1601.

The appellant paid a total of $3,505.15, which was the 
remainder of the burial expenses after reimbursement from VA.  
Consequently, the appellant seeks reimbursement from VA for 
those expenses, in essence contending that VA should pay all 
of the funeral expenses.  VA contacted the funeral home in 
July 2005 and confirmed that the appellant paid for all of 
the veteran's burial services.  However, she has pointed to 
no law or regulation which supports her position.  

The appellant's Notice of Disagreement contends that the 
veteran was "service-connected disabled," that he died at a 
VA hospital, and that he had been approved for disability 
benefits.  Unfortunately, the Board finds that the record 
does not support such a finding.

As noted, the law provides Dependency and Indemnity 
Compensation (DIC) for a spouse, children and parents of a 
veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310.  A service-connected disability is one 
that was incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain conditions such as arteriosclerosis and 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

In the instant case, the veteran's death certificate shows he 
died in August 2004 as a result of cardiac arrest due to or 
as a consequence of chronic obstructive pulmonary disease 
(COPD), coronary artery disease, and chronic heart failure.  
At the time of his death, he had not established service 
connection for any disabilities.  As such, there is no 
indication his terminal heart and lung conditions had any 
relationship with his military service.

The veteran's service medical records (SMRs) make no 
reference to any complaints, diagnosis, or treatment for any 
heart or lung conditions, thereby providing evidence against 
the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996). 
There also is no indication of cardiovascular disease within 
the one-year presumptive period after the veteran's military 
service ended in December 1970.  The record shows, instead, 
that his COPD initially manifested in May 2004.  Indeed, VA 
outpatient treatment records demonstrate that his heart 
problems did not begin until November 2003.  So, at the very 
earliest, these conditions began about 32 years after his 
separation from active duty military service.  The Federal 
Circuit Court has indicated that such a lengthy lapse of time 
between the end of service and the initial manifestation or 
diagnosis of the condition at issue is a factor for 
consideration in deciding a service-connection claim, 
including a cause-of-death claim.  Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

In light of these findings, there simply is no medical 
evidence linking the veteran's death from heart and lung 
disease to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Since a service-connected disability did not contribute to 
the veteran's death, the maximum burial and plot allowance 
and transportation costs allowable under the law have been 
authorized and duly disbursed to the funeral home.  See 38 
C.F.R.    § 3.1601.  The "authorized amount" of $800 was 
awarded - entitlement to $300 for nonservice-connected burial 
allowance, entitlement to $300 for nonservice-connected plot 
and interment allowance, and $200 in transportation costs.  
There is no evidence that the transportation costs exceeded 
$200.  The amount of $800 is the maximum allowed with respect 
to this nonservice-connected death.  See 38 U.S.C.A. §§ 
2302(a), 2303(b).

In conclusion, the Board finds that the maximum amount of 
burial benefits allowable has already been disbursed to the 
proper payee, the funeral home.  As such, since a service-
connected disability did not cause or contribute to his 
death, there are no benefits to be awarded.  For these 
reasons and bases, the appellant's claim for additional 
burial benefits must be denied because the preponderance of 
the evidence is unfavorable, in turn meaning the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is dismissed.

The claim for entitlement to service connection for burial 
benefits is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


